Case 3:17-cv-00192-AJB-MSB Document 66 Filed 11/16/18 PageID.1413 Page 1 of 3



  1   MATTHEW V. HERRON (Bar No. 71193)
  2   mherron@herronlawapc.com
      herronlaw, apc
  3
      350 Tenth Avenue, Suite 880
  4   San Diego, California 92101-3545
  5
      Tel: (619) 233-4122 / Fax: (619) 233-3709

  6 Attorneys for Defendants WHENEVER COMMUNICATIONS, LLC, dba
  7             SATELLITEPHONESTORE.COM; and HENAA BLANCO

  8                         UNITED STATES DISTRICT COURT
  9                       SOUTHERN DISTRICT OF CALIFORNIA
 10
 11
       SATMODO, LLC, a California limited         )   Case No. 17-CV-0192-AJB MSB
 12    liability company,                         )
                                                  )   NOTICE OF DEFENDANTS’
 13                  Plaintiff,                   )   MOTION FOR SUMMARY
                                                  )   JUDGMENT
 14    v.                                         )
                                                  )
 15    WHENEVER COMMUNICATIONS,                   )
       LLC, dba                                   )
 16    SATELLITEPHONESTORE.COM, a                 )
       Nevada limited liability company,          )   DATE:         January 31, 2019
 17    HENAA BLANCO, an individual, and           )   TIME:         2:00 p.m.
       DOES 1 through 50, inclusive,              )
 18                                               )   DEPT:   3B
                  Defendants.                     )   JUDGE:  Hon. Anthony J. Battaglia
 19    _______________________________            )   MAGISTRATE: Hon. Michael S. Berg

 20
 21         PLEASE TAKE NOTICE that on January 31, 2019, at 2:00 p.m. or as soon
 22   thereafter as this matter may be heard in Courtroom 3B the above-entitled Court,
 23   Defendants       WHENEVER               COMMUNICATIONS,                    LLC,   dba
 24   SATELLITEPHONESTORE.COM; and HENAA BLANCO will move for summary
 25   judgment.
 26   ///
 27   ///
 28   ///


                           NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                  1
Case 3:17-cv-00192-AJB-MSB Document 66 Filed 11/16/18 PageID.1414 Page 2 of 3



  1         The motion will be based on this notice, the accompanying points and authorities,
  2   the Declaration of Peter Kent, the Declaration of Greg Winter, the Notice of Lodgment,
  3   the pleadings and orders in this action, and such other evidence as the court may consider
  4   at the hearing.
  5   Dated:       November 16, 2018                    herronlaw,apc
  6
  7                                           By:       /s/ Matthew V. Herron
  8                                                     Matthew V. Herron (SBN 71193)
                                                        mherron@herronlawapc.com
  9
                                                        Attorneys for Defendants
 10                                                     WHENEVER COMMUNICATIONS, LLC,
                                                        dba SATELLITEPHONESTORE.COM; and
 11
                                                        HENAA BLANCO
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                            NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                    2
Case 3:17-cv-00192-AJB-MSB Document 66 Filed 11/16/18 PageID.1415 Page 3 of 3



  1                              CERTIFICATE OF SERVICE
  2
  3         The undersigned hereby certifies that a true and correct copy of the above and
  4   foregoing document has been served on November 16, 2018 to all counsel of record who
  5   are deemed to have consented to electronic service via the Court's CM/ECF system per
  6   Civil Local Rule 5.4. Any other counsel of record will be served by electronic mail,
  7   facsimile and/or overnight delivery.
  8   Dated:      November 16, 2018                     herronlaw,apc
  9
                                              By:       /s/ Matthew V. Herron
 10                                                     Matthew V. Herron (SBN 71193)
 11                                                     mherron@herronlawapc.com
                                                        Attorneys for Defendants
 12                                                     WHENEVER COMMUNICATIONS, LLC,
 13                                                     dba SATELLITEPHONESTORE.COM; and
                                                        HENAA BLANCO
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28


                            NOTICE OF DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                                    3
